Name: Commission Directive 2001/50/EC of 3 July 2001 amending Directive 95/45/EC laying down specific purity criteria concerning colours for use in foodstuffs (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  food technology;  agri-foodstuffs
 Date Published: 2001-07-12

 Avis juridique important|32001L0050Commission Directive 2001/50/EC of 3 July 2001 amending Directive 95/45/EC laying down specific purity criteria concerning colours for use in foodstuffs (Text with EEA relevance) Official Journal L 190 , 12/07/2001 P. 0014 - 0017Commission Directive 2001/50/ECof 3 July 2001amending Directive 95/45/EC laying down specific purity criteria concerning colours for use in foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorised for use in foodstuffs intended for human consumption(1), as amended by Directive 94/34/EC of the European Parliament and of the Council(2) and in particular Article 3(3)(a) thereof,After consulting the Scientific Committee for Food,Whereas:(1) Council Directive 94/36/EC of the European Parliament and of Council of 30 June 1994 on colours for use in foodstuffs(3) lists those substances which may be used as colours in foodstuffs.(2) Commission Directive 94/45/EC of 26 July 1995 laying down specific purity criteria concerning colours for use in foodstuffs(4), as amended by Directive 1999/75/EC(5), sets out the purity criteria for the colours mentioned in Directive 94/36/EC.(3) It is necessary, in the light of technical progress, to amend the purity criteria set out in Directive 95/45/EC for mixed carotenes (E160a(i)) and beta-carotene (E160a(ii)).(4) It is necessary to take into account the specifications and analytical techniques for additives as set out in the Codex alimentarius as drafted by the Joint FAO/WHO Expert Committee on Food Additives (JECFA).(5) It is consequently necessary to adapt Directive 95/45/EC.(6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Foodstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1In part B of the Annex to Directive 95/45/EC, the text concerning mixed carotenes (E160a(i)) and beta-carotene (E160a(ii)) is replaced by the text of the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 30 June 2002. They shall immediately inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.Article 3This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 3 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 40, 11.2.1989, p. 27.(2) OJ L 237, 10.9.1994, p. 1.(3) OJ L 237, 10.9.1994, p. 13.(4) OJ L 226, 22.9.1995, p. 1.(5) OJ L 206, 5.8.1999, p. 19.ANNEX">TABLE>"